I am of the opinion that the contempt, charged under specification of an attempt to kill, assault, and batter and use of words intended to provoke an assault, is criminal in nature; that the fine imposed would inure to the benefit of the state and the imprisonment ordered was for the peace and good order of society, both resulting from an act committed against the peace and dignity of the state and contrary to an injunction imposed by the trial court representative of the judicial department of state government. The fine would not inure to the benefit of the individual in whose name the special proceeding for contempt was instituted, and therefore the state was the real party in interest; the proceeding of necessity should have been prosecuted in its name. Morgan v. National Bank of Commerce of Shawnee, 90 Okla. 280, 217 P. 388; Gompers v. Buck Stove  Range Co., 221 U.S. 418, 31 S.Ct. 492, 55 L.Ed. 797. Since this was not done, the judgment should be reversed and the cause remanded.